Citation Nr: 0826633	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent evaluation.  

In May 2008, a travel board hearing was held at the RO before 
the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran's PTSD is manifested by deficiencies in most 
areas, including family relations and mood, due to symptoms 
such as sleep disturbances, anxiety, panic 
attacks/flashbacks, irritability, impaired impulse control, 
social isolation, and an inability to establish and maintain 
effective relationships.   


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation, and no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in February 
2006, which advised the veteran of the evidence and 
information needed to substantiate his claim for service 
connection.  This letter further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claim.  Letters 
dated in May and December 2006 provided information regarding 
the basis for assigning both disability ratings and effective 
dates, and explained the type of evidence necessary to 
substantiate claims for a higher evaluation and/or an earlier 
effective date.  The claim was readjudicated by SSOC dated in 
May 2008; and the veteran subsequently waived the 60-day 
period to respond, asking that his case be forwarded to the 
Board for consideration.

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The April 2007 SOC advised the veteran of the pertinent 
regulations, to include the diagnostic code for evaluating 
PTSD.  Further, although not considered applicable to claims 
involving the initial rating, the Board notes that a letter 
satisfying the requirements of Vazquez-Flores was sent to the 
veteran in May 2008.  Considering all evidence of record, the 
Board concludes the duty to notify is satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment and 
service personnel records are in the file.  The veteran 
reported treatment at the VA medical center (VAMC) Bay Pines 
and these records were obtained.  Records were also received 
from the Social Security Administration (SSA).  The veteran 
has not identified additional records that need to be 
obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

VA provided the veteran with examinations in April 2006 and 
March 2007.  On review, the Board finds the examination 
reports adequate upon which to base a decision with regards 
to this claim.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected PTSD since he was last examined.  
See 38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  

The Board notes that a Statement of Accredited Representative 
in Appealed Case was submitted in December 2007.  An 
additional SSOC was issued in May 2008, just prior to the 
scheduled hearing.  It does not appear the representative was 
provided an opportunity to submit another statement.  There 
is, however, no indication the veteran was prejudiced as the 
representative had the opportunity to provide additional 
argument at the travel board hearing.  Further, by signed 
statement dated in May 2008, the veteran waived the 60-day 
waiting period on the SSOC so that his case could be 
forwarded immediately to the Board.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2007).
. 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).

VA outpatient records show treatment for chronic PTSD 
beginning in January 2006.  At that time, the veteran 
endorsed various PTSD symptoms, including startle, 
irritability, anger, mood symptoms, hyperalertness, intrusive 
thoughts, poor sleep, and nightmares.  GAF was reported as 
55.  Medication was prescribed and he was referred to the 
Stress Treatment Program (STP) for evaluation and treatment.  
He subsequently began attending group therapy.  

The veteran underwent a VA examination in April 2006.  He 
reported PTSD symptoms bothering him several times during the 
day.  The examiner noted that the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  
Regarding areas affected by PTSD, the veteran reported 
isolation, numbness of emotion, lack of being able to 
effectively empathize with others, and poor frustration 
tolerance.  The veteran reported a pretty good relationship 
with his kids.  He reported no intimacy in his marital 
relationship due to loss of interest on his part.  He denied 
friendships and reported poor extra family relationships.  
Objectively, the veteran was neatly groomed and appropriately 
dressed.  Psychomotor activity was restless.  Affect was 
constricted and mood was reported as depressed.  Thought 
processes were intact and there were no delusions or 
hallucinations.  Sleep impairment was reported as moderate.  
The examiner indicated there was no inappropriate behavior, 
obsessive behavior, or panic attacks.  Impulse control was 
reported as good without episodes of violence.  There was no 
evidence of suicidal or homicidal ideation.  Memory was 
reported as normal.  Diagnosis was PTSD.  PTSD GAF was 
reported as 45.  The examiner noted that the PTSD symptoms 
were directly related to the veteran's psychosocial 
functional state.  It was further noted that quality of life 
has been impaired as well due to poor functional status.    

Records dated from approximately July 2006 to December 2006 
note racing and scattered thoughts, increasing preoccupation 
with Vietnam combat experiences, rapid speech, and the 
inability to stay focused.  Psychiatric note dated December 
8, 2006 includes diagnoses of opiate dependence, chronic 
PTSD, and excessive caffeine and nicotine intake driving 
anxiety and chronic pain.  

The veteran most recently underwent VA examination in March 
2007.  He reported an increase in panic attacks.  Current 
treatment was reported as Celexa and PTSD groups.  On mental 
status examination, the veteran was alert and oriented with 
appropriate grooming.  There was no psychomotor retardation 
or agitation and speech was normal.  Mood was euthymic.  
There was no suicidal or homicidal ideation and no 
hallucinations.  Insight and judgment were fair.  Axis I 
diagnoses were PTSD, chronic; and opioid dependence.  GAF was 
reported as 50.  The examiner noted that the veteran 
continues to have symptoms of hyperarousal, avoidance, and 
re-experiencing and that symptoms were essentially unchanged 
since the previous examination.  The examiner indicated there 
was moderate social impairment and no occupational impairment 
from PTSD symptoms.  He also indicated there was no linkage 
between the panic attacks and PTSD symptoms because the 
veteran reported a history of having these "for [his] whole 
life."  

The veteran presented in August 2007 with complaints of being 
anxious and stressed with severe panic attacks.  He continues 
with PTSD symptoms and anxiety.  Passive suicidal ideation 
was noted.  The examiner noted difficulty with relationships 
due to his symptoms.  Objectively, the veteran was very 
anxious and apologetic.  Insight and judgment were intact.  
Medication for PTSD symptoms and anxiety was increased.  
Group note dated September 24, 2007 indicates speech was 
pressured.  Insight was fair.  STP medication management note 
in October 2007 documents the veteran's concern over the 
emphasis on chronic pain while ignoring PTSD and depressive 
symptoms.  He reported continued poor sleep and significant 
symptoms impacting the relationship with his wife.  He was 
quite anxious.  Mental health note dated in January 2008 
indicates the veteran turned in a residential application.  
He stated his main problem was getting along with people and 
described himself as a recluse.  His spouse indicated that 
she has not seen any improvement in the veteran and worries 
the residential treatment may worsen his symptoms.  It was 
decided to have the veteran continue as an outpatient.  Group 
therapy notes dated in March 2008 indicate the veteran was 
frustrated about recent changes in the group.  His mood was 
anxious and frustrated.  

SSA records show disability beginning in November 1999 based 
on a primary diagnosis of degenerative disc disease and a 
secondary diagnosis of affective disorders.

At the hearing in May 2008, the veteran reported that he 
currently takes Prozac and Clonazepam and attends group 
therapy.  He became very distressed, explaining that his 
condition is getting worse because things are starting to 
come out more.  He testified that he does not have any 
friends.  He sits in his garage and plays with his dogs.  He 
does not work because of back problems.  He reported panic 
attacks/flashbacks every day.  He does not trust anyone and 
has anger issues.  He reported that he does not get along 
with his wife and wants to be left alone.  He indicated that 
he does not want to live anymore and feels useless.  

The veteran's spouse also provided testimony.  She indicated 
that the veteran has attacked her numerous times during his 
sleep, thinking that she is the enemy.  She never told 
anybody about it and the veteran never found out until 
recently.  She thinks he has gotten worse since he started 
coming to the VA.  She indicated that they have no friends 
and he has totally separated them from everybody.  She 
testified that he has anger issues.  He gets very irrational 
and reacts.  Her youngest son cannot deal with the veteran 
because he explodes and makes a big thing about every little 
thing.  She indicated it really has gotten bad over the past 
years.  The anger outbursts are almost daily and the veteran 
never seems able to control it.  She reported that the 
veteran calls her at work when he has panic attacks.  She 
will not allow him to keep a gun in the house.

A review of the record indicates the veteran has various 
medical issues, to include chronic pain with medication 
dependence and chronic PTSD.  The March 2007 examiner 
indicated that judging from the veteran's report and review 
of his chart, it appears that greater than 50 percent of his 
impairment is due to pain management issues and less than 50 
percent is due to PTSD.  The examiner, however, did not 
delineate the specific symptoms related to PTSD versus 
chronic pain.  The April 2006 examination and outpatient 
records also do not make this distinction.  

The Board is mindful that when it is not possible to separate 
the effects of the service-connected condition from any 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor and that such manifestations be attributed 
to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  Resolving reasonable doubt in the 
veteran's favor, the reported mental health symptoms and 
resulting impairment are attributed to his service-connected 
PTSD.  

Throughout the record, the veteran has reported significant 
PTSD symptoms although objective findings on examination and 
treatment do not demonstrate a consistent level of severity.  
Notwithstanding, the evidence does consistently show that the 
veteran suffers from continued sleep disturbances, anxiety, 
panic attacks/flashbacks, irritability, impaired impulse 
control, and social isolation.  Other than participation in a 
treatment group, he is largely unable to establish and 
maintain effective relationships.  These symptoms cause 
impairment with deficiencies in most areas, including family 
relations and mood.  Considering all evidence of record, the 
disability related to the veteran's PTSD more nearly 
approximates the criteria for a 70 percent evaluation.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

In making this determination, the Board finds the testimony 
of the veteran's spouse to be highly credible and very 
persuasive.  As noted, she indicated that the veteran has 
attacked her numerous times during his sleep, she indicated 
that they have no friends and has totally separated them from 
everybody.  She also explained that he gets very irrational 
and that anger outbursts are almost daily.

Evidence of record does not demonstrate total occupational 
and social impairment due to PTSD and an evaluation greater 
than 70 percent is not warranted.  There is no evidence of 
gross impairment of thought processes, persistent psychoses, 
or persistent danger of hurting self or others.  
Additionally, the evidence shows that the veteran is able to 
perform the activities of daily living.

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  At no time during the 
pendency of this appeal has the veteran's service-connected 
PTSD been more than 70 percent disabling.  As such, a staged 
rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial rating of 70 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of disability benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


